Case 3:15-cr-02942-CAB Document 38-3 Filed 08/25/20 PagelD.209 Page 1 of 7

February 24, 2016

Mr. Christopher M. Alexander
Assistant United States Attorney
880 Front Street, Room 6293
San Diego, CA 92101

Re: U.S. v. Graciela I. Arellano-Herrera, Case No. 15cr2942-CAB
Sentencing Date: March 11, 2016

Dear Christopher,

My client Graciela Arellano is scheduled for sentencing on March 11, 2016
Unfortunately, because she has 2, rather than 1 Criminal History Points, Ms.
Arellano is ineligible for the “safety valve” reduction.

I will however be requesting that Judge Bencivengo find that Ms. Arellano
played a minor role, and reduce her sentence on that basis.

Attached is a copy of my client’s statement about the offense and her role,
with some partially corroborating documents. Perhaps these materials will help
you in evaluating Ms. Arellano’s role and your own sentence recommendation.

Thank you.
Sincerely,

Ay — = WI

Stephen Edward Hoffman

2nclosure
Case 3:15-cr-02942-CAB Document 38-3 Filed 08/25/20 PagelD.210 Page 2 of 7 (/)

EME OF CpAciEl4 PRELLWO

 

 

 

 

ff Apel (éf2i fet (4 CS2IVVICE | (MEL
pviete Becwsé ( Ba Every PO
SN cbt y (CE6RET WAT f O94

LAST VEt0, PINK EL0CRLY CreqyOnerHtr
[WwW Dh TiAwWA~ YIKEO yh FO faze P
TE tL ANO TAY WNELE BO LAS
Syck . #977 JHE FIPIE, ( (VAS Wor
LIEK Ne ni eth AT PY POEC OLR.
Bus C2lV WE SOB, Ber SE ST Ob [Me

Some BEE (MAA CTNE

J Ofer frova PAY f~7EMIE fa)
LOS AVECELES FO J7TUAVA SEV Ezz.
J) ES JE ft fy E1eRWT LW Sy
LreAAWOES AnD (MEV CFE FP PCINTSHENTS
AWW 7 PO (TEL PO fr FAKE CHIE
DE PYVY SMECEE.
Case 3:15-cr-02942-CAB Document 38-3 Filed 08/25/20 PagelD.211 Page 3 of 7 C@
UVF IUNATEE ¢ (7 UN ELE  O/E0
Awe (77EN AE 772° (BRED JIE
DIAK (NE PYPR AM EE SP LNTE AL AOE
POE CAN VOLMEE AMD (7E52 ( Ey)
CvVSTIM Ss Fo EEF eee iSSyow Dy
VARE (0S COOY FP ES Mécces
JP CET BU21EO |

LI (Nb fF 77F7S JOO E / SI7PO 77
LO fEIEIR AND F2ZASTPH BETWEEN J

[LEVIE AW LA, JINOD F/I An 4

F7IVEWO 28 7 Yo CRWONMAIS NEN R27
TERED (FO [ LitbNFED 7 Koy,
SOME /Qoyfo 2 SX ZPARINE SP

MW ES fBACIE GTAHEEIS FPP Fepeedo

JIE SHO YP pwovrdg fee LORS

WE hOvLd fEI XY BE V25OO

WAS QU Bez MOVE dv PDLLAS SSL vy
AV 10 LEO |
“yy
Case 3:15-cr-02942-CAB Document 38-3 Filed 08/25/20 PagelD.212 Page 4 of 7 CB)

A buy pr TKO 7 OMS SOU Fe.
AND f38°EEU ELIT A 7 LEVEL AF FER Youve 5
Lager Witt ~fAE tees REF
SI) OER) — (UV SIOE, 4 pireape® Aiea
WAIT DP lOE TE JIE) PALE p>
WAS FPAF Same OAY / Fg
JDP CAOSS YPE 02D ROA | VAEY

BEF EL J pido fF xfEGED ES
JE JfECE fA AY9t2E 7D Gtlc® 7>

JEL LUST EAA , < 607 Se ésr Fo
MWwo Wire (A (sl THI AnD Ase
CHINE Fl 6EF Ok fore7e

/ wd Strwey Jere Welter
FEE G BAW Ap OLO EM 2E RPE yas

SMV EBACE

} E ee . ye
Sf ee Mi pT
ra {
 
  

 

 

Oo / "0S/OCTUBRE/2015 -
CIPIOODELEGACION —__ i ENTIDAD FEDER
TIUANA | | BAJA CALIFOR!

ial : amin

    

 

 

 

‘. DATOS DEL FINADO

MIGUELANGEL—SS~S*S*™S*CSOVARRRUBIAS

 

—_ err

NOMBRE(S) “PRIMER APELLIDO SEGU
__. ESTADO CIVIL: SOLTERO NACIONALIDAD: MEXICANA
FECHA DE NACINMIENTO: 15/ENBRO/1959

 

 

 

‘DIMS HORAS - |

ALBERTO EINTEDN NO. 282 POSTAL —__ TOUANA
| MUNICIPIO:

_ _TEPIC | _ TEPIC ee
oo ‘LOCALIDAD | MUNICIPIO -

Ly neemeenenmennon co NACIONALIDAD: -----

—_ MIGUEL, | . COVARRUBIAS

Nomsre) , PRIMER APELLIDO SEG

7 . ‘TRENE. . . HERRERA '

_— _ NOMBRE() 2 oy. PRIMER APELLIDO — _ SEG

{DATOS DEL FALLECIMIENTO

UNCION: “0202013 ” Q1:55:00.LUGAR: TUUANA, B.C.
150022747 ‘DESTINO DEL CADAVER: TRASLADO INTERNACIONA
(0 CREMATORIO: LOS ANOELES CA.) _-ORDEN N

‘NTO? EINSTEIN:NO. 282-POSTAL: _
CON: ANOXEMIA: POR BRONCCASPIRAGION sccincnna A BUSTANCIAS TOXICA A DETERMINAR

NBETERMMINADO fe
ov CERTIFICO 1A DEFUNCION: DR. LU ENRIQUE HUIDOBRO DIAZ __

 

 

2ON FECHA 04: DE: cTuaRE D DEL2015 PARA SU TRASLADO DE ESTA ‘CIUDAD D
‘MP cI B1S0/15/204 A P.: 1735/4 S/20A/AP CON FECHA 02 DE‘OCTUBR!

 
  
  

  
  

 

LAANSA BRA Ne } as

ENTIDAD DE LA PERSONA QUIEN EN VIDA LLEVARA EL NOMBR
UEL AN GEL COVARRUBIAS HERRERA

 

 

 

 

 

 

 

QUE INGRESARA A ESTE SERVICIO MEDICO FORENSE CON EL NOMBR

UEL ANGEL L COVARRUBIAS FE HERRERA

.LLECIMIENTO | EINSTEN “282 COLONIA POSTAL

ICIO MEDICO
L DIA: 2 DE OCTUBRE DEL 2015 A LAS

HORAS.

— he — ii —

PUEICARON CON:

E _|[z109055908811___][_ TELEFONO [562-544
ENTE |[6105251K306049 || TELEFONO _][619-552

JANA BAJA CALIFORNIA A 3 DE. AGTUBRES L201

ATENTAMEN ke 4 :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 
   

a A Lene
DRA. MERCEBES QUIROZ PRAG
COORDINADORA DEL SfisvObagne” 5

ZONA TISUANA S24 46 04, GEE"
7 ° ieee ees SP ee a lee eee ee ee Fe le .
ik lee MR a en athe bee os de Se ee eee Oe oe

Localidad: = CIVANA -.92002.C48. Dacument 38-3..Filed.08/25/MUNISIRIDiD BYANA,. 7or7

 

 

 

 

 

 

 

 

 

Estado: BAJA CALIFORNIA usw oe a. Pals: MEXICO. ceeetee me wee

Cényuge: rerereneemereneneeewenewwncememmmnmimenm— = Naa ionnallidad: =

Padre: MIGUEL COVARRUBIAS ee este _.

Madre: IRENE HERRERA ee _
FALLECIMIENTO :

Lugar: TIJUANA, B.C. _ _.______ Fecha: 02/10/2015 21:55

No certificado: 150022747 _. Destino cadaver: TRASLADO INTE:RNACIC

Panteon: LOS ANGELES CA, No Orden: 3241

 

 

Ubicacién: LOS ANGELES GA, |
Donde fallecid: EINSTEIN NO. 282 POSTAL |

OXEMIA POR BRONCOASPIRAGCION SECUNDARIA A SUSTAN A DETERMINAR _

 

          

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AN CIAS TOXICA
Médico: DR. LUIS ENRIQUE HUIDOBRO DIAZ __ Tipo Defuncién: INDETERMINADO
Domicllio: BLVD FUNDADORES NO. 2479 COL JUAREZ No. Cédula: 2427838 _
DECLARANTE
Daciarante: ANGEL SORIANO GONZALEZ Edad: 44 _
Domicilio;: PADRE KINO NO. 10102 ZONA RIO Parentesco: NINGUNO
Ocupacién: EMPLEADO ao Naclonalidad: MEXICANA

~ TESTIGOS

Nombre: JOE RENE MONTANO PAEZ Edad: 39
Domicilioc. PADRE KINO NO. 10102ZONARIO __ Parentesco: NINGUNO -
Ocupacién: EMPLEADO . Nacionalidad: MEXICANA _
Nombre: JUAN {SRAEL ACOSTA APOLONIO _ Edad: 37
Domicilio: PADRE KINO NO. 10102 ZONARIO ___ Parantesco; NINGUNO

 

 

“_ Nacionalidad: MEXICANA __

Ocupacién:; EMPLEADO

—— = ae.

 

TES

 

 

 

ENE MONTANO PAEZ ¢

 

 

 

 

ee Ty —s ——— + ~ pee eee eee =

~_+A ne Peeve aew err enn Se ee ee ewe ee ee ew ee eee eee eee ees ee oe ee ee ee ee ee ee

OFICIO ISESALUD S.N CON FECHA 04 DE OCTUBRE DEL 2015 PARA SU TRASLADO DE ESTA C/lIDAD DE
LOS ANGELES CA VIA TERRESTRE, OFICIO MP. 18130/15/20A A.P. 1735/1 5/20A/AP CON FECHA 07 DE OC

 

 

 

2015. ann gy Pl it ele Pe Pe Pe A oe a ea, re ree all, 8. 8 2
Bese Pe Pe mere Ke ee ee ec Be eae ae ee eee rele eller elena eee em ee ee ere ere eee eee) g@eunwprre tee eee =
eeanwr eee nw neem eee ere ee ee He are ee a ae ee oe ee a a a a ee eee ee ee ee
Oe ee eee en neeeen ee enn rr Fe Re ee ee ew ee eee eee eee ee errr ese te ee eK
Se ee eeneewe sen ee ete Kt eB eReee eee |. euwpneueewe ene enn ewer wen eee ew en ee Kt eK eae eee eee ee seem ee et ee ee ee
a ee ee ee ee ee ee ee ee ee ee ee @eunu Fer ewe-Fe ree ==
=-se- =—= —_we ee ee eee eB Bee Se sseep eee ese eee nwewnnwteweaenrn ern ee we eF-Ven en sn ete ewe ew ew eo et ae ewe Kt tl thle ae eh eel aelrecthlcaetlclcaeeaetaerhaetae ete ee ee
SS ee
ee ene meaeae een ewan et wr nner ew wen enw nw eee eee eee ees enee sates ese ee Ses oe oe Wea --
CTI? wpe CUD ABO SOtE DORE
‘ SERVE CON CUIDRUY =e" Ke
Senne ctccscorsessenesecertersees CONSE Te GDESENTE PARA SONe
